Citation Nr: 0927837	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  05-16 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability.

2.  Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Coda, Law Clerk




INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1964 to April 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2004 `rating decision of the Houston, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 2006, 
the Veteran requested a hearing before a Decision Review 
Officer (DRO) at the RO.  He later withdrew this request.  A 
hearing was scheduled to be held in February 2009 before a 
Veterans Law Judge sitting at the RO, but the Veteran failed 
to appear.  Accordingly, the hearing request is considered to 
have been withdrawn. See 38 C.F.R. § 20.702 (2008).

The appeal was previously before the Board in September 2008 
and March 2009.  On those occasions, the matter remanded for 
additional development.


FINDINGS OF FACT

1.  The Veteran served during the Vietnam era.

2.  Medical evidence does not indicate that a bilateral ankle 
disability was manifested in service and the record does not 
show a current diagnosis of a bilateral ankle disability.

3.  A skin disorder was not manifested in service and the 
record does not show a current skin disability.


CONCLUSIONS OF LAW

1.  A bilateral ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

2.  A skin disorder was not incurred in or aggravated by 
active service nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3,309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5123 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefit will be assigned if service connection is 
awarded.  Id. at 486.

Here, the Veteran was sent a notice letter in December 2003, 
before the adverse decision on appeal, that provided 
information as to what evidence was required to substantiate 
the claims and of the division of responsibilities between VA 
and a claimant in developing an appeal.  Moreover, an 
additional letter was sent in March 2006 that explained how 
VA determines disability ratings and effective dates.  It is 
acknowledged that the letter explaining disability ratings 
and effective dates was sent after the initial rating on 
appeal.  However, because the instant decision denies the 
service connection claims, no disability rating or effective 
date will be assigned and thus, any deficiency as to Dingess 
notice is moot.    

Based on the foregoing, the Board concludes that adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further development is required with respect 
to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Although an examination or an opinion was not obtained in 
connection to the Veteran's claims, the Board finds that VA 
was not under an obligation to provide an examination, as 
such is not necessary to make a decision on the claims.  
Specifically, under the statute, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).

With respect to the second factor above, the U.S. Court of 
Appeals for Veterans Claims (Court) has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Here, the evidence does not indicate that the Veteran has a 
bilateral ankle disability, or a skin disorder which may be 
associated with his active service.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to 
provide the Veteran with a medical examination absent a 
showing by the Veteran of a causal connection between the 
disability and service).  Specifically, there were no 
complaints or treatment for either disorder during or after 
service.  Moreover, the RO informed the Veteran that he would 
need competent medical evidence of current disabilities and 
of a relationship between his disabilities and service.  The 
Veteran has not provided such evidence or indicated where 
such evidence may be found.  

Further regarding the duty to assist, the claims file 
contains the Veteran's service treatment records, as well as 
post-service reports of VA and private treatment and 
examination.  Moreover, the Veteran's statements in support 
of his claim are of record.  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Decision

The Veteran is claiming entitlement to service connection for 
both a bilateral ankle disability and a skin disorder.  In 
his May 2004 notice of disagreement, he contends that his 
conditions were incurred during his active duty service, but 
does not elaborate on any injuries or incidents in service 
that may have contributed to or caused his disabilities.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008). The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal. Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000) (holding that VA must review the entire 
record, but does not have to discuss each piece of evidence).  
Hence, the Board will summarize the relevant evidence where 
appropriate and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims.

The Veteran's service treatment records are silent for 
complaints or treatment relating to the ankles or skin.  
While the Veteran's report of medical history upon enlistment 
in December 1963 noted leg cramps prior to service, objective 
examination showed no problems with the lower extremities, 
including the ankles.  The same examination noted no skin 
abnormalities.  Thus, the Veteran is found to have been sound 
upon entry to service as to both disabilities claimed on 
appeal.  38 U.S.C.A. § 1111.  

The service treatment records also contain an April 1968 
extension of enlistment examination which also showed normal 
lower extremities.  The only noted skin abnormality was a 
scar on the right forearm.  The Veteran's April 1969 service 
separation examination also noted the same right forearm 
scar, but did not show problems with the Veteran's skin or 
lower extremities, including his ankles.  

Post-service VA and private treatment records are also silent 
for complaints, treatments, findings, or diagnoses relating 
to the Veteran's claims on appeal.  VA outpatient treatment 
records from the Houston VAMC in August 2003 noted the 
Veteran's skin as being "warm," "dry," and having "good 
turgor."  February and November 2004 treatment records from 
the same facility also note no swelling of joints or edema in 
the lower extremities.  May 2005 treatment records also 
indicate that the Veteran went to the gym 4 to 5 times a 
week; no lower extremity problems were noted.

Because the record does not include any competent medical 
evidence showing that the Veteran has the disabilities for 
which service connection is sought, i.e., there is no 
competent evidence of a skin disorder or bilateral ankle 
disability, the Board finds that there is no valid claim of 
service connection for such disabilities.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

The Board acknowledges that a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service. 38 C.F.R. § 
3.307(a)(6) (2007).

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975. "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.

In January 2004, the National Personnel Records Center 
certified that the Veteran served in the Republic of Vietnam 
from March 1966 to March 1967. As such, it is presumed that 
he was indeed exposed to an herbicide agent during active 
service. See 38 C.F.R. § 3.307(a)(6)(iii). Moreover, 
affirmative evidence does not exist to rebut that 
presumption.

Despite presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is still not 
for application.  Indeed, service connection is only 
warranted on this basis for a specific list of diseases set 
forth under 38 C.F.R. § 3.309(e), to include chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, type II diabetes mellitus, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).

Therefore, because the Veteran's disability, claimed as a 
skin disorder, is not among the disorders listed under 38 
C.F.R. § 3.309(e), and (as noted above) no diagnosis of a 
skin disorder exists in the record, an award of presumptive 
service connection based on herbicide exposure is not 
warranted.  

The Board has carefully considered the Veteran's contentions 
regarding his current claims.  In this regard, he is 
competent to report any observable ankle or skin 
symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, while competent, his assertions are not deemed to be 
credible here.  Rather, the complete absence of complaints or 
treatment referable to any ankle and skin disorders in the 
medical record is found more probative than the Veteran's 
statements that such conditions exist.

Accordingly, for the reasons above, the Veteran's claims on 
appeal are denied.  Again, in the absence of proof of present 
disabilities, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In sum, there is no basis for a grant of service connection 
for a bilateral ankle disability or skin condition.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to service connection for a bilateral ankle 
disability is denied.

Entitlement to service connection for a skin disorder is 
denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


